Citation Nr: 1235051	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the calculated amount of $14,517.73.

2.  Entitlement to a compensable evaluation for bilateral hearing loss. 

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active duty for training from October 2004 to January 2005.  He also had active service from July 2005 to May 2006 and from September 2008 to September 2009.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2010 by the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, Regional Office (RO)

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

I.  Overpayment Claim

By way of history, the Veteran contacted the RO in June 2009 while stationed in Afghanistan and requested that recent VA correspondence be mailed to his "APO" address.  In a follow-up report of contact dated August 2009, the Veteran stated that he returned to active duty in September 2008 and that he would be released from active duty in September 2009.  The RO subsequently sent a letter to the Veteran in November 2009 in which it advised him that an overpayment was created because he improperly received VA disability compensation benefits while on active duty.  The calculated amount of the overpayment was determined to be $14,517.73.

The Veteran requested a waiver of recovery of an overpayment of disability compensation benefits in the calculated amount of $14,517.73 in December 2009 on financial hardship grounds.  Also associated with the claims file is an audit dated December 2009 which showed how the overpayment was created in this case.  
The RO denied the Veteran's request for an overpayment waiver in January 2010 on the grounds that he was unjustly enriched at government expense and that he was at fault in the creation of the debt.  Specifically, the RO found that the Veteran knew or should have known that he could not receive simultaneous payments from VA and the military.  The RO further determined that some of the Veteran's expenses were overstated and that he could provide for his family's basic necessities while still repaying the debt without causing undue financial hardship.  Included in the claims file were income verification and financial status reports for the periods January 2006 to January 2007, as well as December 2009.  The Veteran also offered to provide to VA additional proof of financial hardship.

The Veteran was notified of the January 2010 decision and provided his appellate rights.  He perfected this appeal.  The RO's initial decision denying the Veteran's request for an overpayment waiver was upheld by way of a February 2010 decision.  Notably, a July 2011 VA Form 8 (Certification of Appeal) identified the amount of the overpayment in the Veteran's case to be $15,560.00.  It was also noted that the Veteran's debt was repaid through withholding and award actions.  Accordingly, there was "no current overpayment." 
  
In light of the foregoing, the RO must explain on remand whether an overpayment of disability compensation benefits currently exists, and if so, how it was created, the amount of the overpayment created, and the current disposition of any overpayment created (i.e., paid by the Veteran, waived by VA, etc.).  The RO must also reconcile the differing amounts of overpayments said to be owed by the Veteran in the January 2010 decision ($14,517.73 ) and the February 2011 VA Form 8 ($15,560.00).  All documents used to answer the questions posed must be associated with the claims file. 

If in fact the Veteran's debt has been repaid in full and no overpayment currently exists, the RO must contact the Veteran to clarify what relief it is that he seeks from VA in this case.  If the Veteran's overpayment has not been repaid in full, he must be asked on remand to provide any and all appropriate documentation to support his contention that repayment of the debt would result in undue financial hardship. 

II.  Hearing Loss Claim 

The Veteran submitted a claim of entitlement to service connection for bilateral hearing loss in July 2006.  The RO denied this claim by way of a rating decision dated July 2007.  The Veteran was notified of this decision and provided his appellate rights.  He filed a notice of disagreement and following the submission of additional evidence, the RO granted service connection for bilateral hearing loss in a rating decision dated June 2009.  The RO evaluated the Veteran's bilateral hearing loss disability as non-compensably disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective May 19, 2006.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

In January 2010, the Veteran requested an increased rating for his service-connected bilateral hearing loss.  The RO issued a rating decision in March 2010 in which it continued the Veteran's non-compensable disability rating for bilateral hearing loss under Diagnostic Code 6100.  The Veteran was notified of this decision and provided his appellate rights.  In September 2012, the Board received correspondence from the Veteran in which he requested withdrawal of his claim of entitlement to an increased rating for bilateral hearing loss.  Yet, a careful review of the claims file and Virtual VA records does not reflect that the Veteran perfected an appeal on this issue.  The Board notes, however, that one temporary claims file is currently associated with the record and its existence raises questions about other potentially outstanding pertinent records.  

On remand, therefore, the RO must associate with the record any and all temporary claims files and determine whether the Veteran perfected an appeal on the issue of entitlement to a compensable evaluation for bilateral hearing loss.  Regardless of whether the Veteran perfected such an appeal, the RO must take any appropriate action in light of the Veteran's September 2012 statement.    

III. Back Claim 

The Veteran filed a service connection claim for a back disability in September 2007.  The RO denied the Veteran's claim by way of a rating decision dated May 2008.  In September 2012, the Board received correspondence from the Veteran in which he requested withdrawal of his back disability claim.  Yet, a careful review of the claims file and Virtual VA records does not reflect that the Veteran perfected an appeal on this issue.  The Board notes, however, that one temporary claims file is currently associated with the record and its existence raises questions about other potentially outstanding pertinent records.  

On remand, therefore, the RO must associate with the record any and all temporary claims files and determine whether the Veteran perfected an appeal on the issue of entitlement to service connection for a back disability.  Regardless of whether the Veteran perfected such an appeal, the RO must take any appropriate action in light of the Veteran's September 2012 statement.    
  
Accordingly, the case is remanded for the following action:

1.  The RO must explain whether an overpayment of disability compensation benefits currently exists, and if so, how it was created, the amount of the overpayment created, and the current disposition of any overpayment created (i.e., paid by the Veteran, waived by VA, etc.).  The RO must also reconcile the differing amounts of overpayments said to be owed by the Veteran in the January 2010 decision ($14,517.73) and the February 2011 VA Form 8 ($15,560.00).  All documents regarding this issue and/or used to answer the questions posed must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After Step One is completed, the RO must contact the Veteran to clarify what relief it is that he seeks from the Board in this case, particularly in light of the information contained on the VA Form 8 which indicated that the Veteran's overpayment was repaid in full.  If, however, the Veteran's overpayment has not been repaid in full, he must be asked to provide any and all appropriate documentation to support his contention that repayment of the debt would result in undue financial hardship.

3.  The RO must also associate with the record any and all temporary claims files and determine whether the Veteran perfected an appeal on the issues of entitlement to a compensable evaluation for bilateral hearing loss and/or entitlement to service connection for a back disability.  Regardless of whether the Veteran perfected such appeals, the RO must take any appropriate action in light of the Veteran's September 2012 statement requesting withdrawal of these issues.

4.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


